OPINION
By THE COURT.
This is a law appeal from a judgment of the Court of Common Pleas, Division of Domestic Relations of June 7. 1950.
This is the third appeal in this cause. Four errors are assigned. In the main they have been set up, considered and passed upon in the former appeals. 52 Abs 521, and No. 4301, Franklin County, October 5, 1949, unreported.
Counsel for appellant urges the propositions of law for which he contends learnedly and • with characteristic ability q,nd *317thoroughness. We have heretofore considered and determined the principal questions urged to which we adhere. The new matter is not, in our judgment, of sufficient consequence to require a reversal of the judgment from which the appeal is taken.
Decided November 10, 1950.
The judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
ON MOTION TO CERTIFY JUDGMENT
No. 4481.
OPINION
By THE COURT.
Submitted on motion of appellant to certify our judgment to the Supreme Court because in conflict with the judgment of the Court of Appeals for Hardin County in State, ex rel. Griffin v. Zimmerman, 67 Oh Ap 272. The motion will be sustained.
Replying to the inquiry of counsel would suggest that the judgment entry in this Court be put on before the entry of certification. The certification is to the effect that our judgment is in conflict with the judgment of another Court of, Appeals and it follows that the judgment should be formally spread upon the record before certification made.
..MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.